[a102-restrictedstockawar001.jpg]
S&T BANCORP, INC. 2014 INCENTIVE PLAN RESTRICTED STOCK AWARD AGREEMENT Grantee:
Mark Kochvar Type of Stock: Common Stock Date of Grant: October 12 , 2020 Number
of Shares: 19,057 1. Definitions Capitalized terms in this agreement (this
“Agreement”) shall have the meaning specified in the S&T Bancorp, Inc. 2014
Incentive Plan (as amended from time to time, the “Plan”), unless a different
meaning is specified herein. In this Agreement, except where the context
indicates otherwise, the following definitions apply: (a) “Award” means the
Restricted Stock Award provided to the Grantee pursuant to this Agreement. (b)
“Cause” means termination of Grantee’s employment due to any one or more of the
following: i. Failure to substantially perform employment duties set forth in
your job description (other than by reason of Disability), after reasonable
demand for substantial performance has been delivered by the Company
specifically identifying the manner in which the Company believes that you have
not performed your duties, and the Grantee has been given a reasonable
opportunity to cure any deficiencies in performance; or ii. Willful conduct that
demonstrably results in material injury to the Company or its Affiliates; or
iii. Personal dishonesty or breach of fiduciary duty to the Company or its
Affiliates that in either case results or was intended to result in personal
profit to Grantee at the expense of the Company or its Affiliates; or iv.
Willful violation of any law, rule or regulation (other than traffic violations,
misdemeanors or similar offenses) or cease-and-desist order, 1



--------------------------------------------------------------------------------



 
[a102-restrictedstockawar002.jpg]
court order, judgment or supervisory agreement, which violation demonstrably
results in material injury to the Company or its Affiliates. (c) “Grantee” means
the person identified above as the “Grantee.” 2. Award of Common Stock. Pursuant
to the Plan, the Company hereby grants the Award to the Grantee. Upon acceptance
of the Award, the Grantee shall receive the number of shares of Common Stock of
the Company granted by the Company’s Compensation Committee of the Board of
Directors (the “Committee”), subject to the restrictions and conditions set
forth herein and in the Plan. The Company acknowledges the receipt from the
Grantee of consideration with respect to the par value of the Common Stock in
the form of cash, past or future services rendered to the Company by the Grantee
or such other form of consideration as is acceptable to the Committee. 3.
Acceptance of Award. The Grantee shall have no rights with respect to the Award
unless he or she shall have accepted the Award. Upon acceptance of the Award by
the Grantee, the shares of Award so accepted shall be issued and held by the
Company’s Plan Administrator. Thereupon, the Grantee shall have all the rights
of a stockholder with respect to such shares, including voting and dividend
rights, subject, however, to the restrictions and conditions specified in
Paragraph 4 below. 4. Restrictions and Conditions. (a) Any shares of Common
Stock granted herein are subject to restrictions as set forth herein and in the
Plan. (b) Shares of Common Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting. 5. Vesting of Award. The Common Stock covered by the Award shall
vest in accordance with the schedule set forth below (each date specified below,
a “Vesting Date”), subject to the Grantee’s continued employment with the
Company through the applicable Vesting Date: Vesting Date Percent of Award
Vested October 12, 2021 33% October 12, 2022 33% October 12, 2023 34% 2



--------------------------------------------------------------------------------



 
[a102-restrictedstockawar003.jpg]
Notwithstanding anything herein to the contrary, if Grantee should terminate
employment from the Company due to death or disability (as those terms are
defined in the Company’s qualified retirement plan) prior to a Vesting Date, the
Award shall vest on a pro-rata basis based upon the total number of full months
worked since the most recent Vesting Date (or, if no Vesting Date has yet
occurred, the Date of Grant) divided by 12. In addition, if the Company
terminates the employment of the Grantee not for Cause prior to full vesting of
any shares covered by the Award, the remaining shares will vest in full. Other
than the aforementioned reasons, the Grantee’s participation will cease as of
the effective date of termination, and the Award, to the extent not previously
vested, shall be forfeited. Any vesting contemplated by this paragraph in
connection with a termination of employment shall be subject to Grantee’s
execution of a general release of all claims against the Company and its
Affiliates in a form provided by the Company and Grantee’s ongoing compliance
with Grantee’s Confidentiality, Trade Secrets, Non-Solicitation and Severance
Agreement. 6. Dividends. Dividends on shares of Common Stock in the Award shall
be paid currently to the Grantee. 7. Incorporation of Plan. Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Committee set forth in Section 3 of the Plan. Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein. The terms of the Plan shall not be considered an
enlargement of any benefits under this Agreement. In addition, the Award is
subject to any rules and regulations promulgated by the Committee. However, any
Award subject to this Agreement may not in any way be restricted or limited by
any Plan amendment or termination or by change of Committee rules and
regulations approved after the Date of Award without the Grantee's written
consent. 8. Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than (i) by will or the laws of descent and distribution or
(ii) pursuant to an order issued under state domestic relations laws. 9. Tax
Withholding. The Grantee shall, not later than the date as of which the receipt
of the Award becomes a taxable event for Federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Committee for payment of any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event. Except in the case where an election is made pursuant to
Paragraph 10 below, the Company shall have the authority to cause the required
minimum tax withholding obligation to be satisfied, in whole or in part, by
withholding from shares of Common Stock to be issued or released by the transfer
agent a number of shares of Common Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due. 10. Election Under Section 83(b).
The Grantee and the Company hereby agree that the Grantee may, within 30 days
following the acceptance of the Award as provided in Paragraph 1 hereof, file
with the Internal Revenue Service and the Company an election under Section
83(b) of the 3



--------------------------------------------------------------------------------



 
[a102-restrictedstockawar004.jpg]
Internal Revenue Code. In the event the Grantee makes such an election, he or
she agrees to provide a copy of the election to the Company. The Grantee
acknowledges that he or she is responsible for obtaining the advice of his or
her tax advisors with regard to the Section 83(b) election and that he or she is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with regard to such election. 11. No Obligation
to Continue Employment. Neither the Company nor any Subsidiary is obligated by
or as a result of the Plan or this Agreement to continue the Grantee in
employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Grantee at any time, subject to any vesting contemplate by Paragraph 5. 12.
Non-Solicitation. Grantee agrees to abide by the restrictive covenants set forth
in Grantee’s Confidentiality, Trade Secrets, Non-Solicitation and Severance
Agreement, incorporated as though fully set forth herein. 13. Notices. Notices
hereunder shall be mailed or delivered to the Company at its principal place of
business and shall be mailed or delivered to the Grantee at the address on file
with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing. 14. Force and Effect. The
various provisions of this Agreement are severable in their entirety. Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions. 15.
Merger or Consolidation. This Agreement shall be subject to Section 13.2 of the
Plan. 16. Successors. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and heirs of the respective parties. 17.
Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties. No waiver by either party of any default under this Agreement
shall be deemed a waiver of any later default. [End of Document] 4



--------------------------------------------------------------------------------



 